UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 02-40572
                            Summary Calendar


                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

                     CHARLES DANIEL DEARING, JR.,

                                                  Defendant-Appellant.


            Appeal from the United States District Court
                  for the Eastern District of Texas
                            (9:01-CR-8-1)

                            December 31, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charles Daniel Dearing, Jr., appeals the revocation of his

term of supervised release, received for violating 21 U.S.C.

841(a)(1)   &   (b)(1)(B)   (possession   with   intent   to   distribute

approximately 327 kilograms of marijuana).

     Dearing contends the district court lacked jurisdiction to

revoke his supervised release.        Questions of jurisdiction are

reviewed de novo.    E.g., United States v. Alvarado, 201 F.3d 379,

381 (5th Cir. 2000).    The district court’s jurisdiction “extends


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
beyond the expiration of the term of supervised release for any

period reasonably necessary for the adjudication of matters arising

before its expiration” if, as here, a warrant or summons is issued

before expiration.          18 U.S.C. § 3583(i) (emphasis added).       Dearing

asserts      his   revocation      hearing   was   held   subsequent    to   the

“reasonably necessary” period.

       The total delay was approximately 13 months.               On similar

facts, our court held         recently that a delay of almost three years

did    not   result    in    a   loss   of   jurisdiction.     United    States

v. Naranjo, 259 F.3d 379 (5th Cir. 2001), cert. denied, 534 U.S.

1163   (2002).        On    this   record,   the   district   court    retained

jurisdiction.

                                                                 AFFIRMED